ORDER
The above-noted attorney was disbarred from the practice of law on July 17, 1997. On April 20, 2011, he filed a petition for reinstatement in accordance with Article III, Rule 16 of the Supreme Court Rules of Disciplinary Procedure.
Disciplinary Counsel conducted an investigation to determine whether there is any evidence that the petitioner does not presently possess the requisite moral fitness to resume the practice of law in this state. It was the recommendation of Disciplinary Counsel that the petition be granted, subject to the imposition of certain conditions.
The petitioner appeared before this Court, with counsel, at its conference on October 20, 2011. After review of the petition, the report and recommendation of Disciplinary Counsel, and the representations of the petitioner and his counsel, we deem that the petition should be granted.
Accordingly, the petitioner, Angelo A. Mosca III, is hereby reinstated to the practice of law in this state, subject to the following conditions:
1. The petitioner’s practice of law shall be monitored by Janine M. Atamian, Esquire. Attorney Atamian shall submit monthly written reports to Disciplinary Counsel regarding her review of the petitioner’s practice and his client and business accounts. The petitioner shall fully cooperate with Attorney Atamian and Disciplinary Counsel regarding the monitoring of his practice.
2. The petitioner shall continue to attend and participate in regular meetings of alcoholics anonymous and shall give written authorization for his sponsor to provide monthly written reports to Disciplinary Counsel regarding his attendance at and participation in substance-abuse counseling programs.
3. The conditions set forth in paragraphs 1 and 2 above shall remain in effect for two years from the date of this order.